10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00007-MMD-WGC Documenti6 Filed 03/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3;21-cr-00007-MMD-WGC
Plaintiff,
Amended Order for Issuance of Writ
v of Habeas Corpus Ad Prosequendum
GENNARO PAOLO CANTA,

NDOC # 1112528 and
JESS LEGARZA, NDOC # 1090399

Defendants.

 

 

Upon reading the Petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore;

IT IS HEREBY ORDERED that a Writ of Habeas Corpus ad Prosequendum issue out of
this Court directing the production of the said Defendant, GENNARO PAOLO CANTA, before
this Court in the Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia
Fourth Floor, Courtroom #2, Reno, Nevada, on March 30, 2021, at 2:00 p.m., to the end that
said Defendant, GENNARO PAOLO CANTA, may be arraigned on the Indictment on file in
the action entitled above, may make his plea thereto, and for such further proceedings as may be
had thereunder until said Defendant is either convicted and sentenced for the offense(s) charged
in said Indictment, or is released and discharged thereunder; and that you shall thereafter return
the said GENNARO PAOLO CANTA to the Warden, Lovelock Correctional Center, Lovelock,
\\

\\
\\

\\

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00007-MMD-WGC Documenti16 Filed 03/10/21 Page 2 of 2

Nevada, under safe and secure conduct, upon completion of such proceedings in the above-

entitled action.
DATED: 10 Hanchk A204!

HONORABLE WILLIAM G, COBB”
UNITED STATES MAGISTRATE JUDGE

 
